Citation Nr: 9900070	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
40 percent for a status post right (major) shoulder 
separation with reflex sympathetic dystrophy and myofascial 
pain syndrome over the right suprascapular, infrascapular, 
and interscapular musculature.

2.  Entitlement to a disability evaluation in excess of 
30 percent for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellants parents, and Appellants friend

ATTORNEY FOR THE BOARD

L. A. Samorajczyk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1989.

In a December 1997 rating decision, the regional office (RO) 
denied the claim for service connection for hypertension, 
claimed secondary to a status post right (major) shoulder 
separation with reflex sympathetic dystrophy and myofascial 
pain syndrome over the right suprascapular, infrascapular, 
and interscapular musculature.  At the time that the claims 
files were transferred to the Board of Veterans Appeals 
(Board), a notice of disagreement had not been received.


REMAND

A review of the veterans claims files reveals that he 
participated in a Department of Veterans Affairs (VA) 
vocational rehabilitation program in the past.

The veteran was last afforded a VA examination of the joints 
in December 1994.  At that time, examination revealed 
moderate atrophy of the right shoulder girdle musculature, 
tenderness over the right acromioclavicular joint, painful 
shoulder movement, reduced right hand grip strength, and 
reduced sensation over the right upper extremity.

Following the veterans most recent VA psychiatric 
examination in July 1996, the examiner assigned a global 
assessment of functioning (GAF) score of 57, with moderate 
difficulty in social and occupational functioning on the 
basis of a dysthymic disorder.  During the examination, the 
veteran opined that he would never be able to work due to 
right shoulder pain, so he saw no reason to continue his 
education.

In numerous statements submitted from 1994 to 1998, the 
veterans friends and family reported that the veteran had 
grown increasingly isolated, withdrawn from society, and 
depressed.  Some of the individuals noted that the veterans 
constant physical pain, extending through his hand, arm, 
shoulder, back, neck, and head, had become increasingly 
debilitating.

At his hearing before a Member of the Board, the veteran 
testified that the pain that he experienced throughout his 
back, shoulder blade, and neck had progressively worsened 
since 1996.  He stated that reflex sympathetic dystrophy had 
completely taken over the arm.  He reported that, at 
times, he had been unable to write because of hand pain and 
unable to eat because of jaw pain.  He testified that he had 
been able to work since 1990.  He stated that he had lost two 
prior jobs because of his arm problems.

The veterans girlfriend testified that the veteran was 
unable to attend social events because of episodes of death 
pain, during which the veterans pain caused him to 
collapse.  She stated that the veteran had discussed severing 
his relationships with his family because of the hurt 
that those relationships caused.  The veterans mother 
testified that the veteran was moody, suspicious, and 
distrustful of everyone as a result of his pain.

The Court has held that, when a veteran-claimant alleges that 
his service-connected disability has worsened since his last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the reports of the veteran and his family and 
friends indicating that his service-connected disabilities 
have worsened, the Board is REMANDING this case for the 
following actions:

1.  The RO should obtain and associate 
with the claims files the veterans 
complete vocational rehabilitation folder 
and counseling records.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment with respect to all VA and non-
VA health care providers who have treated 
him since 1996 for a right shoulder 
disability with reflex sympathetic 
dystrophy and a psychiatric disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

3.  After receipt of the medical records 
requested above, the veteran should be 
requested to undergo a period of 
hospitalization for observation and 
evaluation in a VA Medical Center in 
order to determine the severity of his 
status post right (major) shoulder 
separation with reflex sympathetic 
dystrophy and myofascial pain syndrome 
and his dysthymic disorder.  The veteran 
is advised that, while he is free to 
decline such hospitalization, the Board 
believes that such an admission is likely 
to provide the best evidence as to the 
nature and extent of the disabilities at 
issue.  During his admission, all 
examiners, as well as other staff and 
caregivers, are asked to record 
observations with respect to the 
veterans behavior and symptomatology.  
During his admission, the veteran should 
be afforded a social and industrial 
survey and psychiatric, orthopedic, and 
neurologic examinations. In other words, 
the examinations specified in 
subparagraphs (a), (b) and (c) below 
should be performed during this period of 
hospitalization.  If the veteran declines 
to undergo such hospital admission, each 
of the specified examinations must be 
performed on an outpatient basis. The 
claims files, including any additional 
evidence that is obtained as a result of 
the development requested above, must be 
reviewed by the medical professionals 
designated to examine the veteran.  The 
veteran is advised that the Board 
considers these examinations necessary to 
establish his entitlement to the benefits 
claimed and that his failure to appear 
for such examinations without good cause 
will result in the denial of his claim.  
38 C.F.R. § 3.655 (1998).  

(a)  The VA social and industrial survey 
should be conducted in order to clarify 
the veterans medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veterans 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
veterans current functioning and 
identify the conditions that limit his 
employment opportunities.  Any potential 
vocational rehabilitation and employment 
opportunities should be identified.

(b)  Upon psychiatric examination, the 
examiner should identify all of the 
veterans associated symptomatology in 
order to determine the impairment caused 
by the service-connected dysthymic 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  The examiner is asked 
to express an opinion with respect to 
which of the following criteria best 
describe the veterans psychiatric 
disability picture due to his service-
connected dysthymic disorder:

(i)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(ii)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(iii)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(iv)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (i through iv above) that most 
closely reflects the veterans overall 
symptomatology and level of disability 
due to the service-connected dysthymic 
disorder.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be included.  The examiner should 
express an opinion with respect to the 
impact of a dysthymic disorder on the 
veterans ability to obtain and retain 
substantially gainful employment.  Any 
opinion(s) expressed should be 
accompanied by a complete rationale.

(c) The veteran should undergo 
comprehensive orthopedic and neurologic 
examinations to determine the severity of 
his service-connected status post right 
(major) shoulder separation with reflex 
sympathetic dystrophy and myofascial pain 
syndrome over the right suprascapular, 
infrascapular, and interscapular 
musculature.

Upon neurologic examination, the 
neurologist should state whether nerve 
damage is present.  If nerve damage is 
present, the nerve(s) involved and the 
extent of the damage should be described.

It is specifically requested that the 
examiners specify the extent that the 
veteran may experience functional 
impairment as a result of pain, 
limitation of motion, weakened movement, 
excess fatigability, or incoordination, 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged physical activity or 
use, or at times when the condition 
flares up.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).

The examiners should expressly respond to 
the following questions:

(i)  What are the manifestations of 
the service-connected status post 
right (major) shoulder separation 
with reflex sympathetic dystrophy 
and myofascial pain syndrome? Does 
the veteran experience limitation of 
motion? If so, to what extent?  Does 
he experience instability, weakness 
or decreased strength?  Does he 
become easily fatigued on account of 
the service-connected disability, 
including during prolonged physical 
activity or use, or at times when 
the condition has flared up?

(ii)  Are there any objective 
clinical manifestations that would 
support a conclusion that the 
veteran has functional impairment 
(including limitation of motion) in 
his right shoulder or any other 
parts of his body as a result of 
pain attributable to the service-
connected status post right (major) 
shoulder separation with reflex 
sympathetic dystrophy and myofascial 
pain syndrome?

(iii)  Does the veteran experience 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of the service-
connected status post right (major) 
shoulder separation with reflex 
sympathetic dystrophy and myofascial 
pain syndrome?  If so, the examiner 
should comment on the severity of 
the incoordination and the effects 
that it has on the veterans ability 
to function in activities that are 
intrinsic to his day-to-day living 
experiences, including during times 
when his symptoms are most 
noticeable, such as during prolonged 
physical activity or use, or at 
times when the condition flares up.

(iv)  Does the veterans service-
connected status post right (major) 
shoulder separation with reflex 
sympathetic dystrophy and myofascial 
pain syndrome cause marked 
interference with employment or 
frequent periods of hospitalization?

All tests and clinical studies that are 
necessary to make these determinations 
should be completed, and the results 
should be reported in sufficient clarity 
and detail.  The basis for any 
conclusions made or opinions expressed 
should be clearly explained, citing, if 
necessary, to specific evidence in the 
record.  The examiners should record 
pertinent medical complaints, symptoms, 
and clinical findings.

4.  Thereafter, the RO should review the 
claims files to ensure that the requested 
development has been completed in its 
entirety.  In particular, the RO should 
review the examination reports to ensure 
complete compliance with the directives 
of this remand.  Corrective procedures 
should be implemented, if necessary.

5.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to a disability evaluation in 
excess of 40 percent for a status post 
right (major) shoulder separation with 
reflex sympathetic dystrophy and 
myofascial pain syndrome over the right 
suprascapular, infrascapular, and 
interscapular musculature.  In addition, 
the RO should readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for a dysthymic disorder, 
again considering both the new rating 
criteria that became effective on 
November 7, 1996 and the criteria in 
effect prior to November 7, 1996.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
